           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

 UNITED STATES OF AMERICA,

           Plaintiff,

 v.                                          Case No. 18-00886-CV-W-HFS

 2019 Lexus NX300, VIN:
 JTJBARBZ5K2180053

           Defendant.

                                      ORDER

      On November 7, 2018, a verified Complaint for Forfeiture in Rem was filed on

behalf of the plaintiff, United States of America, against the defendant property.

The complaint alleges that the defendant property was involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Sections 1956,

1957 or 1960 or was property traceable to such property. The Complaint also

alleges forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) because the defendant

property constituted or was derived from proceeds of a “specified unlawful activity”

as defined in Section 1956(c)(7) of Title 18 of the United States Code, or a

conspiracy to commit such offense, that is, wire fraud, in violation of Title 18,

United States Code, Section 1343.

      Process was fully issued in this action and returned according to law.

Pursuant to a warrant for arrest of property issued by this Court, the United States

Marshal Service arrested the substituted defendant res on October 1, 2020.




        Case 4:18-cv-00886-HFS Document 23 Filed 12/22/20 Page 1 of 3
      The known potential claimants, Toyota Motor Credit Corporation (Toyota)

and Henry Asomani (Asomain) were served the Notice of Complaint and Complaint

for Forfeiture in Rem and have acknowledged service thereof—

      Toyota filed claim and reached a settlement agreement with the United

States. Pursuant to the settlement agreement, Toyota received proceeds from the

interlocutory sale of the vehicle in satisfaction of its security interest and no longer

has an interest in this matter.

      Asomani filed a claim and answer. Asomani has since filed a motion to

withdraw his answer because he does not intend to pursue the claim in this civil

forfeiture action.

      Any and all other potential claimants have been notified of the action and of

their rights to assert a claim for the defendant property by publication for thirty

consecutive days beginning on November 8, 2018, and ending on December 7, 2018,

on the official government internet site, www.forfeiture.gov, which publication is

evidenced by a Declaration of Publication on file with this Court

      No persons or entities, other than Asomani and Toyota, filed claims to the

defendant property, and the time within which such claims must have been filed

has expired.

      Now, therefore, on the motion of the plaintiff United States of America for a

judgment of forfeiture, it is hereby

      ORDERED --

      1. that the Answer of Henry Asomani is dismissed with prejudice;



                                            2

         Case 4:18-cv-00886-HFS Document 23 Filed 12/22/20 Page 2 of 3
         2.       that all persons claiming any right, title, or interest in or to the

defendant property are held in default, including Henry Asomani for failure to

litigate his claim in this case;

         3.       that all claims and interests in the defendant property are forever

foreclosed and barred;

         4.       that plaintiff’s motion for a judgment of forfeiture is granted, and the

defendant property to be disposed of according to law;

         5.       that the Clerk of the Court shall enter a judgment consistent with this

order.

         SO ORDERED, this 22nd day of December, 2020.



                                                     s/ HOWARD F. SACHS

                                                    HOWARD F. SACHS
                                                    United States District Judge




                                                3

              Case 4:18-cv-00886-HFS Document 23 Filed 12/22/20 Page 3 of 3
